Case 17-10307-BFK   Doc 74-1 Filed 05/12/21 Entered 05/12/21 14:11:45   Desc
                       Loan Modification Page 1 of 9
Case 17-10307-BFK   Doc 74-1 Filed 05/12/21 Entered 05/12/21 14:11:45   Desc
                       Loan Modification Page 2 of 9
Case 17-10307-BFK   Doc 74-1 Filed 05/12/21 Entered 05/12/21 14:11:45   Desc
                       Loan Modification Page 3 of 9
Case 17-10307-BFK   Doc 74-1 Filed 05/12/21 Entered 05/12/21 14:11:45   Desc
                       Loan Modification Page 4 of 9
Case 17-10307-BFK   Doc 74-1 Filed 05/12/21 Entered 05/12/21 14:11:45   Desc
                       Loan Modification Page 5 of 9
Case 17-10307-BFK   Doc 74-1 Filed 05/12/21 Entered 05/12/21 14:11:45   Desc
                       Loan Modification Page 6 of 9
Case 17-10307-BFK   Doc 74-1 Filed 05/12/21 Entered 05/12/21 14:11:45   Desc
                       Loan Modification Page 7 of 9
Case 17-10307-BFK   Doc 74-1 Filed 05/12/21 Entered 05/12/21 14:11:45   Desc
                       Loan Modification Page 8 of 9
Case 17-10307-BFK   Doc 74-1 Filed 05/12/21 Entered 05/12/21 14:11:45   Desc
                       Loan Modification Page 9 of 9
